Citation Nr: 1641071	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for rectal leakage.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a weakened immune system.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include sleep deprivation and nightmares.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a splenectomy.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a stomach scar.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include sleep deprivation and nightmares.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1971 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board acknowledges the September 2013 rating decision, in pertinent part, denied service connection for sleep deprivation, and found new and material evidence had not been received to reopen a claim of compensation under 38 U.S.C.A. § 1151 for nightmares.  However, the Veteran has clarified that he is seeking service connection for a psychiatric disorder manifested by sleep deprivation and nightmares.  Therefore, the Board has construed the issues on the title page to reflect the Veteran's position, as well as the fact service connection was previously denied for a psychiatric disorder on multiple occasions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of this hearing is of record.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the psychiatric disorder and 38 U.S.C.A. § 1151 claims.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the merits of these and the other appellate claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was denied for a nervous disorder by a July 1993 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

2.  Service connection was denied for a bipolar disorder by a February 1998 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

3.  Service connection was denied for posttraumatic stress disorder (PTSD) by a March 2003 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

4.  A November 2004 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for bipolar disorder.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

5.  The evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

6.  The Veteran's claims for compensation under 38 U.S.C.A. § 1151 were previously denied by a September 2010 rating decision.  Although the record reflects he initiated an appeal to that decision, he did not perfect it by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in September 2012.

7.  The evidence received since the last prior denial of the Veteran's claims for compensation under 38 U.S.C.A. § 1151 was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence having been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a splenectomy, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence having been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a stomach scar, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence having been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include sleep deprivation and nightmares, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Analysis - Psychiatric Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  The provisions of 38 C.F.R. § 4.125 (a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(1).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the issue of entitlement to service connection for an acquired psychiatric disorder has been the subject of multiple prior rating decisions.  Service connection was denied for a nervous disorder by a July 1993 rating decision.  Thereafter, service connection was denied for a bipolar disorder by a February 1998 rating decision.  Service connection was denied for PTSD by a March 2003 rating decision.  Finally, a November 2004 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for bipolar disorder.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Moreover, it does not appear new and material evidence was physically or constructively of record within the appeal period of these decisions.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, these decisions are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

The evidence of record at the time of the prior decisions includes statements from the Veteran, his service treatment records, and various post-service medical records.

In pertinent part, the Board notes the Veteran's psychiatric condition was clinically evaluated as normal as part of his February 1971 enlistment examination.  Further, he indicated on a concurrent Report of Medical History that he did not have any psychiatric problems to include depression or excessive worry, or frequent trouble sleeping.

The Veteran's service treatment records reflect he subsequently received psychiatric treatment in July 1972, and was diagnosed with passive-aggressive personality disorder, passive-dependent type, chronic.  Further, it was stated that it was a character and behavior disorder.  He was later referred for psychiatric evaluation in August 1974, with a provisional diagnosis of depression.

On an August 1974 Report of Medical History completed in conjunction with his separation examination, the Veteran indicated he had experienced frequent trouble sleeping, as well as depression or excessive worry.  However, his psychiatric system was evaluated as normal on the separation examination itself.  His report of trouble sleeping and excessive worry were attributed by physician's comments to family problems.

The Veteran's post-service medical records reflect various entries related to psychiatric treatment, and include findings of alcohol abuse, bipolar disorder, and PTSD due to childhood stressors.

The July 1993 rating decision denied service connection for a nervous disorder because the record showed the Veteran had a constitutional or developmental abnormality, and not a disability for which service connection could be established.  Service connection was denied for bipolar disorder in February 1998 because the service treatment records did not show this condition was diagnosed while on active duty.  The March 2003 rating decision found that the record showed the Veteran's PTSD was due to childhood stressors, and not his in-service motor vehicle accident.  It is noted that service treatment records dated in September 1973 confirm the Veteran was involved in a motor vehicle accident.  Finally, as already noted, the November 2004 rating decision found that new and material evidence had not been received to reopen the claim of service connection for bipolar disorder.

The evidence received since the last prior denial includes additional statements from the Veteran, his testimony at the May 2016 hearing, and additional post-service medical records.  In pertinent part, the Board notes that the Veteran, through his statements and hearing testimony, has provided additional details regarding the nature and history of his psychiatric disorder that were not advanced at the time of the last prior denials.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board also finds that the evidence in this case would at least warrant a competent medical examination and opinion to resolve the matter.  See Shade, supra.

In view of the foregoing, the Board finds the evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of this claim does not end with the determination new and material evidence has been received.  In the adjudication that follows, the Board must address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds further development is required with respect to this case.

Analysis -- 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

The Veteran's claims for compensation under 38 U.S.C.A. § 1151 were previously denied by a September 2010 rating decision.  Although the record reflects he initiated an appeal to that decision, he did not perfect it by filing a timely Substantive Appeal after an SOC was promulgated in September 2012.  See 38 C.F.R. §§ 20.200, 20.302.  Further, it does not appear new and material evidence was physically or constructively of record within the appeal period of that decision.  See Bond, supra; Buie, supra.  Therefore, the decisions is final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

The evidence of record at the time of the prior denial includes statements from the Veteran, as well as medical records pertaining to procedures he underwent through VA in 2010.  In pertinent part, records reflect he underwent a colonoscopy through VA in April 2010.  Records note he gave informed consent, and that there were no unplanned events.  He subsequently underwent splenectomy for a ruptured spleen in May 2010, shortly after the colonoscopy.  Records from May 2010 note it was acknowledged it was possible although unlikely the ruptured spleen occurred as a result of colonoscopy.  Other records note that a VA physician, after review of the Veteran's CT scan, opined it was not possible for uncomplicated colonoscopy to cause such a rupture.  The September 2010 rating decision relied upon this VA physician's opinion in denying compensation under 38 U.S.C.A. § 1151.

The evidence added to the record since the last prior denial includes additional statements from the Veteran, his testimony at the May 2016 hearing, and additional medical records.

The Board notes, in pertinent part, the Veteran has advanced various contentions at his May 2016 hearing in support of his 38 C.F.R. § 1151 claim that were not advanced or considered at the time of the last prior denial.  Among other things, he has contended that he should not have had the colonoscopy procedure because of elevated blood pressure; that he had additional disabilities as a consequence of the colonoscopy; that the VA physician's opinion relied upon to deny the claim in the past was biased opinion because it was from a colleague of the surgeon who performed the procedure; that he had a rare complication during the procedure and was told that by the doctor; and he was discharged too quickly because he was hemorrhaging.  Further, the Board reiterates the evidence submitted to reopen is presumed to be true without regard to the other evidence of record.  See Justus, supra.

In view of the foregoing, the Board finds the evidence received since the last prior denial of the Veteran's claims for compensation under 38 U.S.C.A. § 1151 was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.  As such, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and these claims are reopened.

For the reasons address in the REMAND portion of the decision below, the Board finds further development is required regarding the 38 U.S.C.A. § 1151 claims.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a splenectomy, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a stomach scar, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include sleep deprivation and nightmares, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

In regard to the psychiatric disorder claim, the Board finds that the nature and etiology of the Veteran's current disability is not clear from the evidence of record.  For example, he has received multiple diagnoses to include bipolar disorder and PTSD due to childhood stressors.  Although his in-service psychiatric treatment was attributed to a personality disorder, it is not clear whether his in-service complaints were early symptoms/manifestations of his current acquired psychiatric disorder.  Moreover, the fact his PTSD has been attributed to childhood stressors indicates it may have pre-existed his entry into service.  However, no psychiatric disorder was noted on his enlistment examination.  To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  However, it does not appear the record contains any competent medical opinion which explicitly addresses this matter.

In view of the foregoing, the Board finds that this case must be remanded to accord the Veteran a competent medical examination and opinion to clarify the nature and etiology of his acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the claims for compensation under 38 U.S.C.A. § 1151, the Board finds that it is not clear from the evidence of record to what extent the Veteran developed disability/additional disability as a result of the colonoscopy and/or splenectomy conducted through VA in 2010.  Among other things, the Veteran has indicated he developed rectal leakage, tingling sensation in the right foot, and a weakened immune system as a result of these procedures.  Further, even if such were the case, it is not clear whether such disability/additional disability was due to an element of fault on the part of VA or an event not reasonably foreseeable, particularly in light of the Veteran's contentions noted at his May 2016 hearing.  Consequently, the Board concludes a competent medical examination and opinion is also required to resolve these matters. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for psychiatric problems, renal leakage, right foot, weakened immune system, and complications of his colonoscopy and splenectomy since September 2014.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology; as well as his medical condition prior and subsequent to the colonoscopy in April 2010 and the splenectomy in May 2010.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to the likelihood that the Veteran had a psychiatric disability that existed prior to his entry into active duty, to include the findings of PTSD due to childhood stressors.  

If the examiner determines the Veteran did have an acquired psychiatric disorder that pre-existed service, he or she should express an opinion as to the likelihood that the disability worsened during service. 

If the examiner determines the Veteran did not have an acquired psychiatric disorder that pre-existed service, he or she should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  The examiner should specifically indicate whether the Veteran has PTSD due to the in-service motor vehicle accident.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  Further, it should reflect the Veteran's documented in-service psychiatric treatment which resulted in findings of a personality disorder.

4.  The Veteran should also be afforded an examination to evaluate his claims for compensation under 38 U.S.C.A. § 1151.  The claims folder should be made available to the examiner for review before the examination.

The examiner should identify any disability/additional disability the Veteran currently has a result of the April 2010 colonoscopy and/or May 2010 splenectomy.  In pertinent part, the examiner should explicitly address the Veteran's contentions that he currently has rectal leakage, tingling sensation of the right foot, weakened immune system, and an acquired psychiatric disorder manifested by nightmares/sleep deprivation as a result of these procedures.

If the examiner determines the Veteran did develop disability/additional disability as a result of either of these VA medical procedures, then he or she should express an opinion as to whether it is at least as likely as not it was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  The examiner's opinion should also reflect consideration of the Veteran's contentions he had elevated blood pressure at the time of the procedure, that he was informed he had a rare complication from the colonoscopy, and that he was hemorrhaging at the time he was discharged.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the September 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


